Citation Nr: 1215019	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure in service.

2.  Entitlement to service connection for cardiovascular disease, to include as a result of herbicide exposure in service or as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to October 1969.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas, which denied the Veteran's claims of entitlement to service connection for diabetes mellitus and cardiovascular disease.

In April 2005, the Veteran testified before a Decision Review Officer at the Houston RO.  In May 2009, he testified before the undersigned Veterans Law Judge during a Travel Board hearing .  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In December 2009, the Board remanded the claims for additional development; specifically, to attempt to verify the Veteran's claims of having served and/or briefly been present within the Republic of Vietnam ("Vietnam") during the Vietnam era.  This development was accomplished and in July 2011, the VA Appeals Management Office ("AMC") in Washington, DC, issued a Supplemental Statement of the Case, in which it continued to deny the claims.  The claims folder has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran did not travel to the Republic of Vietnam while on active duty during the Vietnam era; thus, exposure to herbicides while serving on active duty is not presumed.

2.  The Veteran's diabetes mellitus did not manifest in service or within one year of separation from service, and the evidence is against finding that the disorder is related to any in-service injury or disease, including herbicide exposure.

3.  The Veteran was not diagnosed with cardiovascular disease in service or within one year of separation from service, and his current cardiovascular disease is not otherwise shown to be related to a disease, injury or incident of service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The Veteran's current diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to be.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2011).

2.  The Veteran's current cardiovascular disease was not incurred in or aggravated by active service, may not be presumed to be, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated May 2003, VA informed the Veteran of the types of evidence needed in order to substantiate his claims of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, a second letter, dated March 2006 (followed by subsequent readjudications of the claims), provided him with information concerning how VA establishes the disability rating and effective date elements of a claim, thus satisfying Dingess/Hartman.

      B.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment and personnel records, as well as his statements in support of his claims, to include in the form of his April 2005 and May 2009 hearing testimony.  In addition, as noted above (and, as will be discussed in greater detail below), the Board has made several attempts to verify information pertaining to the Veteran's claims that his diabetes mellitus and cardiovascular disease are the result of herbicide exposure in service.  The Veteran has not referenced any available records pertaining to his claims that he wished to have considered that have not already been obtained and associated with the claims folder.

The Board recognizes that the VA duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In this case, the Veteran was provided with a VA/QTC examination in June 2003.  The examiner diagnosed the Veteran with diabetes mellitus and coronary artery disease, the latter of which he opined was secondary to his diabetes mellitus.  However, he did not indicate that the Veteran's diabetes mellitus was the result of herbicide exposure.  Moreover, although the Veteran has argued that his diabetes mellitus is the result of herbicide exposure in service, in spite of several vigorous attempts, VA has located no evidence that would allow it to confirm the Veteran's assertion that he actually stepped foot in Vietnam during service.  

In this respect, the Veteran has argued that he was exposed to Agent Orange while in Long Binh, Vietnam, in July 1967.  See Statement in Support of Claim, February 2010.  In other statements, he has claimed to have served in Vietnam for 12 days in August or September 1967.  However, in January 2011, the AMC provided a memorandum to the record, in which it outlined the efforts taken in an attempt to corroborate the Veteran's alleged exposure to Agent Orange based on service in Vietnam.  This included searches for information regarding the Veteran's claimed travel to or from Vietnam with the U.S. Joint Services Records Research Center, as well as the National Archives and Records Administration.  Thereafter, the AMC undertook several additional attempts to verify the Veteran's claims, including contacting the Defense Personnel Records Retrieval System for information concerning the Veteran's allegation of a bombed runway at Long Binh in 1967, and obtaining and reviewing his in-service immunization records for the period May 1966 to November 1969.  Unfortunately, VA was unable to verify his claim that he actually went to Vietnam during service.  Rather, the evidence of record appears to indicate that, although the Veteran received orders in July 1967 to go to Vietnam (ordering him to report to Oakland, California, in August 1967), on August 31, 1967, he requested a deferment, stating that he should not have to go because his brother was already there and regulations prohibited brothers from serving in Vietnam at the same time.  Although the claims folder does not indicate whether the Veteran was actually deferred, as noted above, there are no personnel records or any other information to substantiate the Veteran's claim.  Accordingly, exposure to herbicides is not conceded.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection for certain chronic diseases, such as diabetes mellitus or organic heart disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases consistent with chloracne, DM II (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

The Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.313 (2011).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

As discussed above, there is no probative information to establish the Veteran's service or visitation to Vietnam during active duty service.  Accordingly, exposure to herbicides is neither presumed, nor conceded.

Nonetheless, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As an initial matter, the Board notes that the Veteran's service treatment records contain no evidence of treatment for, or diagnosis of, either diabetes mellitus or cardiovascular disease.  There is also no evidence that he was diagnosed with diabetes mellitus or organic heart disease within one year of separation from service in October 1969.

Post-service treatment reports of record show that in November 1997, during a VA outpatient evaluation, the Veteran reported a past medical history of having suffered a myocardial infarction (heart attack), followed by angioplasty, in 1995.  The treatment note indicates a strong family history of heart disease, with both his mother and brother having heart attacks.  Post-service treatment records also show that the Veteran was first shown to have a high glucose level in March 2001.  As discussed above, during the June 2003 VA/QTC examination, he was diagnosed with diabetes mellitus and coronary artery disease, which the examiner opined was secondary to his diabetes mellitus.  However, as previously noted, there is no probative lay or medical evidence of record to suggest that the Veteran's diabetes mellitus or cardiovascular disease were caused by service or some aspect of service, to include herbicide exposure.  (His diabetes mellitus has been diagnosed as diabetes mellitus, type II.)  Accordingly, service connection is not warranted on a chronic or herbicide presumptive basis or direct basis for diabetes mellitus or cardiovascular disease.  Moreover, although the 2003 examiner opined that the Veteran's cardiovascular disease was secondary to his diabetes mellitus, because there is no probative evidence to relate his diabetes mellitus to service, secondary service connection for cardiovascular disease is not warranted.  

In addition to the medical evidence, the Board has also considered the fact that the Veteran did not seek treatment for diabetes mellitus or cardiovascular disease until several decades after service.  In this regard, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first treatment or documented complaint of record of either diabetes mellitus or heart disease is evidence that weighs against the Veteran's claims on a direct basis.  

The Board has also considered the Veteran's personal assertions concerning his claims.  In this regard, the Court has repeatedly held that lay persons, such as the Veteran, are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, his reports are entitled to some probative weight.  However, while the Veteran is competent to describe what he experiences with his senses, as a lay person without evidence of medical knowledge or training, he is not competent to attribute either diabetes mellitus or cardiovascular disease, diagnosed many years after service, to any aspect of military service.  See Jandreau, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board concludes that the probative evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure, and service connection for cardiovascular disease, to include as a result of herbicide exposure or as secondary to diabetes mellitus.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for cardiovascular disease, to include as a result of herbicide exposure or as secondary to diabetes mellitus, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


